The petition satisfies the requirements of SCR 98(5). Accordingly,
                  we approve attorney Greg Frank Janson's resignation. SCR 98(5)(a)(2).
                  The petition is hereby granted.
                              It is so ORDERED.



                                                                               , C.J.
                                                    Gibbons


                                                             Pita
                                                    Pickering


                                                                               ,
                                                                                   J.
                                                              ty




                                                    Parra guirre


                                                     D
                                                    Douglas
                                                             t,,,u2.\ Acs      „I.




                                                    Saitta


                  cc: David A. Clark, Bar Counsel
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Greg Frank Janson
                       Perry Thompson, Admissions Office, United States Supreme Court

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    ea